The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 31-37 and 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10, and claim 57, line 9, it is not clear if the recitation “one or more linkages” is intended to refer only to the previously recited pairs of upper and/or lower linkages, or could include other unspecified linkages.
Claims 2, 3 and 32, it is not clear if the recitations “respective first bracket mounts” is intended to refer to the previously recited “two or more first bracket mounts”.
The recitations in claims 4 and 6 of “respective second (and third) bracket mounts” are similarly indefinite.
Claim 31, last line, the recitation of “the stowed position under the liftgate frame” (emphasis added) lacks clear antecedent basis, as only a “stowed position” per se has previously been recited.
Claim 59, lines 4-5, the recitation “the movement … moves … without impinging” is unclear. The examiner suggests amending line 4 by inserting --during-- after “wherein”, and --, the lift platform-- after “position” (or similar language).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breu (US 8,813,600).
Breu shows a system, comprising:
two pairs of upper linkages 24/24’, 26/26’ (see Figs. 3-4 and note col. 4:25-50), wherein each pair of upper linkages is pivotally connected to a beam 22 at one end, and pivotally connected to a “liftgate frame” 19 (as broadly recited) at another end;
two pairs of lower linkages 23/23’, 25/25’, wherein each pair of lower linkages is pivotally connected to the beam at one end, and pivotally connected to a lift platform 16 at another end; and
one or more upper actuators 27/27’ and/or 28/28’ configured to move the lift platform from a stowed position (such as but not limited to Fig. 1) to an engaged position (such as but not limited to Fig. 2) by pivoting one or more linkages (such as but not limited to one or more of 23-26/23’-26’), such that the lift platform remains at a set orientation relative to an external surface during movement between the stowed position and the engaged position, as can be seen in Figs. 1, 2 and 5-13, and col. 2:55-57 (noting that the reference to “platform 11” is an obvious typographical error). Note that any of the positions shown in Figs. 5-13 (or any other position(s) to which the lift platform can be moved) could be considered either the engaged or the stowed position, as such positions are merely nominally recited without any particular definitions, limitations or conditions associated therewith being set forth in the claim.
Re claim 2, Breu further discloses two or more first bracket mounts (not separately identified but readily apparent in Figs. 3-4) connected to the beam, wherein each pair of upper linkages is connected to the beam via respective first bracket mounts.
Re claim 3, each pair of upper linkages are pivotally mounted between respective first bracket mounts and the liftgate frame.
Re claim 4, Breu further discloses two or more second bracket mounts (not separately identified but readily apparent in Figs. 3-4) connected to the beam, wherein each pair of lower linkages is connected to the beam via respective second bracket mounts.
Re claim 5, Breu shows that the lift platform is configured to move from an up position to a down position positioned selectively relative to the external surface.
Re claim 6, Breu further discloses two or more third bracket mounts 18 connected to the lift platform, wherein each pair of lower linkages is connected to the lift platform via respective third bracket mounts.
Re claim 7, the two pairs of lower linkages are pivotally mounted between the two or more second bracket mounts and the two or more third bracket mounts, and wherein the liftgate frame is mounted to a vehicle frame 13.
Re claim 8, the two or more first bracket mounts, the two or more second bracket mounts, the two or more third bracket mounts, and the lift platform remain at the set orientation during movement between the stowed position and the engaged position.
Re claim 9, the two or more first bracket mounts, the two or more second bracket mounts, the two or more third bracket mounts, and the lift platform remain at the set orientation during movement between an up position and a down position positioned selectively relative to the external surface. 
Re claim 10, the one or more upper actuators are configured to move the lift platform from the stowed position to the engaged position by pivoting the upper linkages.
Claim 57 is treated in substantially the same manner as claim 1 above, noting that claim 57 is merely broader than claim 1. In particular, the two pairs of upper and lower linkages disclosed by Breu clearly comprise “one or more pairs” of such linkages, respectively.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 31, 32, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Breu in view of Ishii et al (JP 2007001469).
Breu, as described above with respect to claims 1 and 57, discloses the limitations of claim 31, including the one or more upper actuators 27/27’ and/or 28/28’ being configured to move the lift platform 16 in a set orientation and in an arcuate path from a stowed position to an engaged position by pivoting the upper linkages 24/24’, 26/26’, but does not explicitly disclose the stowed position to be under the liftgate frame. It is noted that, absent any further limitations of the term, “under” is broadly construed as including any position vertically lower than that of the liftgate frame, even if not directly underneath the frame. Further, Breu discloses in col. 1:39-56 that it is known from JP 2007001469 (Ishii et al) to provide a similar arrangement wherein a cab (lift platform) may be lowered to ground level, but that such a feature is not always required.
Ishii does in fact disclose such a system, particularly the Figs. 7-10 embodiment, wherein upper and lower parallel link mechanisms 34 and 35, which include respective pairs of linkages 44/47, 54/57 and corresponding actuators 49 and 59, for raising and lowering a lift platform 8 between stowed and engaged positions while retaining a set orientation thereof relative to an external surface, are substantially similar to Breu’s arrangement of upper and lower pairs of linkages and upper actuators. In Fig. 10, Ishii shows that a “stowed” position of the lift platform can be “under a liftgate frame” 3 (as broadly recited).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Breu by configuring the arrangement of linkages thereof so that at least in the stowed position, the liftgate platform was under the liftgate frame, as shown by Ishii, to enable easier access to the platform and/or any objects or structures disposed thereon.
Claims 32, 34 and 37 are treated in the same manner as claims 2, 7 and 5, respectively, set forth above in par. 5.

Claim 33, 35, 36, 58 and 59 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uhrich, Pellanc, Oka and Rauschdorf each show a system comprised of pairs of upper and linkages for moving an object in a set orientation between two horizontally and/or vertically displaced positions.
Applicant’s arguments with respect to claims 1, 31 and 57 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

10/13/22